Citation Nr: 0927771	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to October 30, 
2001.

2.  Entitlement to an initial rating in excess of 30 percent 
for the period from October 30, 2001 to August 11, 2008.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD beginning August 11, 2008. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
January 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD and 
assigned a 10 percent rating effective August 27, 1998.  

In October 2003, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC increased the Veteran's rating to 30 percent, 
also effective August 27, 1998 (as reflected in a January 
2006 rating decision) and returned this matter to the Board.

In July 2007, the Board again remanded the matter to the RO 
via the Appeals Management Center (AMC).  After accomplishing 
further action, the RO increased the Veteran's rating to 50 
percent, effective August 11, 2008 (as reflected in a 
February 2009 rating decision) and returned this matter to 
the Board.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In his informal hearing presentation, the Veteran's 
representative noted the Veteran's contention that the date 
for the grant of 50 percent for PTSD should be effective 
beginning August 27, 1998, the date of the grant of service 
connection for PTSD.  This issue has not been developed for 
appellate review, and is referred to the RO for further 
action.   
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to October 30, 2001, the Veteran's service-
connected PTSD was manifested by anxiety, depression, 
occasional panic attacks, anger, and sleeping problems.

3.  Between October 30, 2001 and August 11, 2008, the 
Veteran's service connected PTSD was manifested by anxiety, 
ongoing depression, occasional panic attacks, anger, impaired 
short-term memory, poor insight and judgment, and sleeping 
problems.

4.  Beginning August 11, 2008, the Veteran's service-
connected PTSD is manifested by depressed mood, anxiety, and 
impaired impulse control with explosive anger, poor social 
functioning, and suicidal ideations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to October 30, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an increased rating of 50 percent for 
PTSD for the time period from October 30, 2001 to August 11, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an increased rating of 70 percent for 
PTSD beginning August 11, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for PTSD in August 1998.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in September 
2001, May 2004, and August 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
adjudicated, and the RO issued a supplemental statement of 
the case (SSOC) in February 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).

Inasmuch as the request for a higher rating was expressed in 
the notice of disagreement, there is no duty to provide § 
5103(a) notice.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the August 2007 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA and non-VA 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
medical examinations in October 2001, May 2004, November 
2005, and August 2008 to assess the current nature and 
etiology of his claimed PTSD.  The Board finds the case is 
adequately developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 10 percent 
disability rating for PTSD under Diagnostic Code 9411.  The 
RO increased the Veteran's disability rating for PTSD to 30 
percent, effective from the original date of claim.  The RO 
again increased the Veteran's disability rating for PTSD to 
50 percent, effective August 11, 2008.  

	(CONTINUED ON NEXT PAGE)





General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32). 

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
DOCKET NO.  02-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to October 30, 
2001.

2.  Entitlement to an initial rating in excess of 30 percent 
for the period from October 30, 2001 to August 11, 2008.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD beginning August 11, 2008. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
January 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD and 
assigned a 10 percent rating effective August 27, 1998.  

In October 2003, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC increased the Veteran's rating to 30 percent, 
also effective August 27, 1998 (as reflected in a January 
2006 rating decision) and returned this matter to the Board.

In July 2007, the Board again remanded the matter to the RO 
via the Appeals Management Center (AMC).  After accomplishing 
further action, the RO increased the Veteran's rating to 50 
percent, effective August 11, 2008 (as reflected in a 
February 2009 rating decision) and returned this matter to 
the Board.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In his informal hearing presentation, the Veteran's 
representative noted the Veteran's contention that the date 
for the grant of 50 percent for PTSD should be effective 
beginning August 27, 1998, the date of the grant of service 
connection for PTSD.  This issue has not been developed for 
appellate review, and is referred to the RO for further 
action.   
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to October 30, 2001, the Veteran's service-
connected PTSD was manifested by anxiety, depression, 
occasional panic attacks, anger, and sleeping problems.

3.  Between October 30, 2001 and August 11, 2008, the 
Veteran's service connected PTSD was manifested by anxiety, 
ongoing depression, occasional panic attacks, anger, impaired 
short-term memory, poor insight and judgment, and sleeping 
problems.

4.  Beginning August 11, 2008, the Veteran's service-
connected PTSD is manifested by depressed mood, anxiety, and 
impaired impulse control with explosive anger, poor social 
functioning, and suicidal ideations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to October 30, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an increased rating of 50 percent for 
PTSD for the time period from October 30, 2001 to August 11, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an increased rating of 70 percent for 
PTSD beginning August 11, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for PTSD in August 1998.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in September 
2001, May 2004, and August 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
adjudicated, and the RO issued a supplemental statement of 
the case (SSOC) in February 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).

Inasmuch as the request for a higher rating was expressed in 
the notice of disagreement, there is no duty to provide § 
5103(a) notice.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the August 2007 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA and non-VA 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
medical examinations in October 2001, May 2004, November 
2005, and August 2008 to assess the current nature and 
etiology of his claimed PTSD.  The Board finds the case is 
adequately developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 10 percent 
disability rating for PTSD under Diagnostic Code 9411.  The 
RO increased the Veteran's disability rating for PTSD to 30 
percent, effective from the original date of claim.  The RO 
again increased the Veteran's disability rating for PTSD to 
50 percent, effective August 11, 2008.  

	(CONTINUED ON NEXT PAGE)





General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32). 

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A March 2002 rating action awarded the Veteran service 
connection for PTSD, based on verified stressor as shown by 
the award of a Combat Infantryman's Badge and a Purple Heart 
and a diagnosis of PTSD.  A 10 percent rating was assigned 
effective August 27, 1998.  However, a rating action in 
January 2006, revised the rating to 30 percent, effective 
from the original date of claim, August 27, 1998.  

In a September 1998 treatment note for admission to a PTSD 
readjustment program, the Veteran complained of difficulty 
sleeping, hypervigilance, anger, exaggerated startle 
response, disturbing intrusive thoughts from military 
experience, emotional numbing, depression, and anhedonia.  
Mental status testing found mild anxious affect and rushed 
speech, tangential speech, and above average intelligence.  

In an October 1998 initial assessment note for admission to a 
PTSD readjustment program, the Veteran complained of 
olfactory flashbacks from burning bodies in Vietnam, anger, 
depression, a high level of anxiety/stress, low tolerance for 
others' behaviors, hyper-reactions to helicopters, survivor 
guilt, sleep disturbances with nightmares, and difficulty 
connecting emotionally to others.  The Veteran reported that 
he was a loner, has been "physically there" in Vietnam for 
the past month since watching the movie Private Ryan, and 
that he felt he had to live for all those who did not.  Since 
1985, he had been retired due to a back injury, subsequent 
surgery, and staph infection in his spine.  The Veteran 
stated that he exhibited tangential cognitions, often having 
difficulty listing all the projects he has to do that week, 
and difficulty completing any project, feeling torn by 
demands from others, including his elderly mother, land and 
range, girlfriend, and friends.  He reported a heightened 
sense of frustration and "blowing up", and considered life 
serious, usually finding fault with others.  The Veteran gave 
a post-service history of obtaining a Masters of Science 
degree in Administration of Education, being a teacher and 
Director of Vocational Schools, and being retired for 
physical disability.  The Veteran reported flashbacks of his 
military experience daily while he showers, and olfactory 
remembrances when he recently found a dead horse on his 
ranch.

Upon mental status examination, the Veteran was found to be 
neat in appearance, above average intelligence, normal mood, 
appropriate affect, agitated and restless motor activity, 
friendly and cooperative manner, rapid and pressured speech, 
fair judgment, and tangential and disorganized thought 
processes.  The counselor diagnosed PTSD symptoms with 
obsessive compulsive features. 

In a February 2001 re-assessment note, the Veteran wished to 
return to counseling as he complained he had explosive anger, 
mistrust, no patience with anyone, anxiety, depression, 
chronic back pain from previous surgeries, and chronic 
tinnitus in his right ear.  The Veteran reported olfactory 
and visual hallucinations of his military experience on a 
continuing basis, triggered usually by unpleasant smells.  
The examiner diagnosed PTSD with obsessive-compulsive 
personality disorder. 

In a May 2001 VA psychiatry note, the Veteran complained that 
his sleep was disturbed by physical symptoms, that he gets 
frustrated, and denied any current suicidal and homicidal 
thoughts.  Upon mental status examination, the Veteran was 
appropriately groomed and attired with spontaneous, coherent, 
organized and logical speech, no hallucinations or delusions 
identified and grossly intact cognition.  The physician 
diagnosed anxiety and assigned a GAF score of 60.  

In an August 2001 VA psychiatry note, the Veteran complained 
of nightmares and intrusive thoughts about Vietnam, feelings 
of guilt, depression, startle response, and having no 
feeling, not wanting to be around other people, 
hypervigilance, and getting easily angered with others.  He 
also claimed to have thoughts of suicide crossing his mind at 
times, but he denied ever attempting suicide.  Upon 
examination the psychologist found he was neatly dressed and 
groomed, alert, cooperative, conversant with adequate eye 
contact, no abnormal psychomotor activity, sensorium and 
memory were grossly intact, and spontaneous, coherent, and 
relevant thought processes.  The Veteran complained of 
feeling paranoid and depressed, with sleep disturbance and 
temper outbursts including some physical violence with temper 
outbursts.  The Veteran also denied hallucinations or 
delusions.  The physician diagnosed dysthymia, chronic pain 
disorder secondary to a physical condition, rule out PTSD, 
and assigned a GAF score of 60. 

In an October 2001 VA examination report, the Veteran 
complained of feeling listless when taking medications, numb, 
and angry.  He experienced anxiety attacks.  He reported that 
he was not good with people, stays angry much of the time, 
and drives people away, also that his family is against him, 
his sister and brother-in-law do not pay him much attention, 
and when people try to help him he begins to get quiet and 
still.  The Veteran reported sleeping hard on pills, and then 
being lethargic all day.  The Veteran indicated good 
appetite, anxiety symptoms, depression, past suicidal 
feelings, fits of rage, anxiety attacks, difficulty having 
fun, feeling tense and jumpy, and the desire to be a hermit.  
He reported that he goes hunting, but would spend several 
days in the woods.  The Veteran denied any suicidal thoughts, 
but reported nightmares which he did not remember and would 
often wake him screaming.  He stated that he lived on a farm 
and has to deal with the cows, as well as take care of his 
elderly mother in her home.  The Veteran stated he had no 
friends, and that he did not want any, though he did mention 
contact with some former fellow servicemen.  

Upon mental examination, the psychologist found the Veteran 
had spontaneous, relevant, organized, and non-delusional 
speech, tendency to talk in a stream of consciousness sort of 
way, tendency to come and go from topics, reexperiencing 
dreams and intrusive memories, persistent avoidance of 
stimuli associated with the trauma and a numbing of 
responsiveness in general, persistent symptoms of increase 
arousal and disturbance which lasted more than one month and 
caused clinically significant stress or impairment in social, 
occupational, or other areas of functioning.  The Veteran 
reported that his memory was okay although he writes things 
down so he does not forget, his short term memory is "laxing 
at times", and the psychologist noted he did okay on simple 
remembering tasks and dealing with abstract generalizations.  
The Veteran denied delusions, hallucinations, inappropriate 
behavior, and suicidal or homicidal thoughts other than 
fleeting.  The psychologist also noted fine personal hygiene, 
intact memory, okay rate and flow of speech, and orientation 
to time and person, but the Veteran was not sure of place or 
purpose.  The Veteran reported a perfectionist attitude, 
panic attacks, ongoing depression and anxiety, anger at 
others, and difficulties with sleep.  The psychologist 
indicated that the diagnostic testing appeared to be 
marginally valid at best due to some exaggeration in both the 
number of difficulties and in how he answered some of the 
tests.  Further, the psychologist noted that the testing did 
seem to show a good bit of anxiety, turmoil, and possible 
depressive features, but it was not known of soon it would 
get down due to circumstances.  The psychologist diagnosed 
PTSD and dysthymic disorder and assigned a GAF score of 60.  
The psychologist noted that the Veteran appeared to be having 
long term difficulties but stated that he was doing okay with 
his work. 

In a January 2002 psychiatry note, the Veteran reported that 
since his return from Vietnam, he experienced nightmares, 
flashbacks, sleep disturbances, feelings of guilt, 
depression, feelings of numbness, hypervigilance, anger, 
paranoia, feelings of not wanting to be around people, and 
exaggerated startle response.  Upon mental status 
examination, the physician found him alert, cooperative, and 
conversant with moderate eye contact, no abnormal psychomotor 
activity, and no psychotic thought processes.  The Veteran 
stated he still felt depressed but not as bad, and had some 
decrease in nightmares and flashbacks and anger.  The Veteran 
denied suicidal and homicidal ideations.  The physician 
diagnosed dysthymia, chronic pain disorder, and chronic PTSD, 
and assigned a GAF score of 55. 

Evidence of record includes private treatment notes dated 
from January 2001 to January 2003.  Regarding his retirement 
from teaching due to back disability.

In a March 2003 VA psychiatry note, the Veteran continued to 
complain that he was short with people, did not trust people, 
tended to be a hermit, gets irritated, and did not control 
his anger.  Upon mental status examination, the physician 
found the Veteran oriented times three, logical and coherent, 
with pressured speech and obviously charged over the many 
experiences in Vietnam.  The physician diagnosed PTSD and 
assigned a GAF score of 55. 

In a May 2003 and a late July 2003 VA psychiatry notes, the 
Veteran complained of feeing irritable and angry, frustrated, 
and crying easily, and also that he does not trust people and 
isolates himself.  Upon mental examination, the psychiatrist 
found good grooming, good eye contact, orientation to person, 
place, time and situation, normal motor activity, normal 
speech in rate, tone, volume and prosody, no aphyasia, clear, 
logical, linear and goal directed thought processes, no 
suicidal or homicidal ideation, no perceptual disturbance, ok 
mood, euthymic affect, intact memory, and intact judgment.  
The physician diagnosed PTSD. 

In a July 2003 VA psychiatry note, the findings and diagnosis 
were the same except mood was bad, and affect was anxious.  
In a September 2003 VA psychiatry note the findings and 
diagnosis were similar except mood was okay and affect was 
depressed.  Likewise, in a December 2003 VA psychiatry note 
the findings and diagnosis were the same except mood was bad 
and affect was depressed.  Additionally, in a March 2004 VA 
psychiatry note the findings and diagnosis were the same 
except mood was alright and affect was euthymic.

In a May 2004 VA examination report, the Veteran complained 
of depression, anxiety, and severe back pain.  The Veteran 
reported that he had frequent flashbacks and no friends 
because he did not like to be around other people and did not 
trust them.  The Veteran indicated that he was having marital 
difficulties, persistent feelings of depression, 
hopelessness, helplessness, despair and worthlessness.  Upon 
mental status examination, the physician noted the Veteran 
was appropriately groomed and dressed for a person of his 
background, cooperative, polite, a reliable historian, 
oriented to person, place, time, and situation.  The 
physician also noted that the Veteran maintained good eye 
contact with affect somewhat blunted, depressed mood, 
somewhat restricted abstractive abilities, cogent and intact 
associations, and logical, cohesive, linear, and goal 
directed thought.  The physician diagnosed PTSD, and assigned 
a GAF score of 65.  An additional copy of the examination 
report is in the claims folder.  On that copy, the GAF score 
of "65" was scratched out and a score of "50" was hand 
written in the page.  There is no indication who may have 
changed the score.

In a November 2004 VA psychiatry note, the Veteran complained 
of increasing problems with his mood, sadness and 
irritability, derangement of sleep with nightmares of his 
combat experience, increased isolation, and some 
disassociative occurrences and intense anger.  He stated that 
he reached a point where he needed help or he was afraid that 
he would shoot himself.  The Veteran acknowledged that with 
help he would not harm himself and he had no plan or intent 
to harm himself, rather he was afraid it could get to that 
point.  Upon mental examination, the Veteran was well dressed 
with good hygiene, oriented to person, place, date and 
situation, with limited eye contact, mood described as "I 
need help," constricted affect, normal motor activities, 
well-paced speech with normal latency and tone, no aphasia, 
organized and logical thought processes, no homicidal 
ideation, passive suicidal ideation without intent, no 
perceptual disturbance, intact memory, good insight and good 
judgment.  The psychiatrist diagnosed PTSD.  

In a January 2005 VA psychiatry note, the Veteran complained 
that he continued to be sad and irritable, have high 
expectations of others, and externalize responsibility.  Upon 
mental examination, the Veteran was oriented to person, 
place, date and situation, and well dressed with good 
hygiene, limited eye contact, mood described as "irritable 
and sad," constricted affect, normal motor activities, well-
paced speech with normal latency and monotone, no aphasia, 
organized and logical thought processes, no suicidal or 
homicidal ideation, passive suicidal ideation without intent, 
no perceptual disturbance, intact memory, poor insight and 
poor judgment.  

In a February 2005 nursing note, the Veteran stated that he 
was doing okay on his medication and that he did not like 
that the VA changed his psychiatrist again.  Since it was his 
third doctor and it was hard to open up to a new doctor, the 
Veteran stated he would not return for treatment until he had 
another flare-up.

In a November 2005 VA opinion, the physician noted that he 
had a very serious problem with evaluating the Veteran under 
the VA Diagnostic Code because the code seemed meant for 
patients who are psychotic, and as PTSD is an anxiety order 
it was problematic.   

In an August 2008 VA examination report, the Veteran claimed 
that he lived more like a hermit by avoiding crowds and that 
he has regressed after his retirement from the school board.  
He stated he could not work because of his medical concerns 
and that he withdraws and does not like virtually any 
activity.  He indicated that he had suicidal ideas, and that 
he has never had any auditory phenomenon, but that he does 
see shadows.  The Veteran stated that helicopters and spoiled 
broiled crabs both remind him of Vietnam, and that he has 
nightmares, but could not recall the frequency.  The Veteran 
indicated that he is drawn to anything on television about 
Vietnam, but that this causes him to cry and to be depressed.  
He also noted that he does not have very much closeness with 
his wife and family.  The Veteran expressed that he did not 
have much of a social life and that his overall mental 
condition worsened because of his injury and his retirement.  

Upon mental status examination, the Veteran was casually 
attired in what appeared to be soiled very casual clothing, 
unshaved, overall articulate and verbal, cooperative, 
depressed, and acted very odd and avoidant and did not give 
any eye contact during the interview.  The Veteran was noted 
to have logical, coherent, and relevant thought processes, 
orientation to time, place, person and situation, flat and 
blunted affect, good reasoning, good fund of general 
information, no psychomotor slowing or agitation, and cloudy 
sensorium.  The Veteran complained of short term memory loss, 
and that although he remembered Vietnam vividly he had 
problems remembering the time before and after.  The Veteran 
described himself as a recluse, avoidant, and with poor 
social skills and no interest in pleasurable activities.  The 
Veteran stated that he quit working because of his physical 
problems, and seemed to have declined mentally since his 
retirement in 1985.  The Veteran was noted to be socially 
isolated and stated that he does not really want to have fun 
or have relationships.  The Veteran claimed to have a poor 
relationship with his wife of six years.  The psychologist 
opined that the Veteran's PTSD was about the same as it was 
when it was last given an examination, however, the Veteran's 
secondary depression is worse and he is quite negative and 
cynical and that he functions very poorly on a social basis.  
The Veteran stated he was more of a recluse and a hermit, has 
very little social activity, and experiences nightmares and 
intrusive thoughts and frequent reminders of Vietnam.  The 
psychologist diagnosed chronic PTSD, and major depressive 
disorder, and assigned a GAF score of 50 to 55.  The 
physician further noted that the Veteran's major depression 
is secondary to his PTSD, and that the Veteran's overall 
condition is worse in that he is socially withdrawn, 
extremely negative and cynical and that he shows signs and 
symptoms of vegetative depression.  The Veteran was noted to 
not keep himself up physically and is overall inactive 
despite his high level of intelligence and past history of 
excellent vocational functioning. 



Analysis

For the Time Period Prior to October 30, 2001

Based on the evidence of record, the Board finds that during 
the time prior to October 30, 2001 the Veteran's service-
connected PTSD has been manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The evidence demonstrates PTSD 
symptoms including anxiety, intermittent depression, 
occasional panic attacks, anger, and sleeping problems.  
Although during the August 2001 VA psychiatry note and 
October 2001 VA examination report the Veteran also 
complained of suicidal ideation and the desire to be alone 
which are indicative of a rating in excess of 30 percent, the 
Board notes that the Veteran did not exhibit any other traits 
of a higher evaluation.  In fact, the Veteran was, at that 
time caring for his elderly mother, married, and his mental 
status examination found present judgment, intact memory, no 
impairment of communication, and only one instance of 
disorganized thought processes. 

In the time period prior to October 30, 2001, there is no 
probative evidence of PTSD symptoms such as stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, retention of only highly 
learned material, or impaired judgment and abstract thinking 
warranting an assignment of 50 percent rating.  Nor is there 
probative evidence of symptoms such as obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or a 
persistent danger of hurting self or others warranting a 70 
percent rating.  

The GAF score of record, 60, was listed in a May 2001 VA 
psychiatry note.  The Board finds that that this GAF score is 
consistent with the reported symptomatology-to include some 
few friends and conflicts with peers -and, thus, is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating during the time period 
prior to October 30, 2001.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  Therefore, the Board finds a 
rating in excess of 30 percent is not warranted for the time 
period prior to October 30, 2001.  As the criteria for the 
next higher, 50 percent, rating for PTSD have not been met 
during this time period, it logically follows that criteria 
for an even higher rating (70 or 100 percent) likewise have 
not been met.  

For the Time Period from October 30, 2001 to August 11, 2008

Based on the evidence of record, the Board finds that during 
the time from October 30, 2001 to August 11, 2008 the 
Veteran's service-connected PTSD has been manifested by no 
more than an occupational and social impairment with reduced 
reliability and productivity.  The evidence during this 
period demonstrates PTSD symptoms including anxiety, 
depression, occasional panic attacks, anger, impaired short-
term memory, poor insight and judgment, and sleeping 
problems.  Furthermore, in the October 2001 VA examination 
the physician specifically stated that the Veteran had 
"clinically significant stress or impairment in social, 
occupational, or other areas of functioning."  Although 
during the October 2001 VA examination report the Veteran 
also complained of suicidal ideation and impaired impulse 
control which are indicative of a rating in excess of 50 
percent, the Board notes that the Veteran did not exhibit any 
other traits of a higher evaluation.  In fact, the Veteran 
was, at that time, caring for his elderly mother, married, 
had some contact with fellow servicemembers, and his mental 
status examination found relevant, non-delusional speech, 
logical thought processes, and no impairment of 
communication.  

In the time period from October 30, 2001 to August 11, 2008, 
there is no probative evidence of symptoms such as 
obsessional rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting self or others 
warranting a 70 percent rating.  

The lowest GAF score of record, 55, was listed in a March 
2003 VA psychiatry note.  The Board finds that that this GAF 
score is consistent with the reported symptomatology-to 
include some difficulty in social functioning-and, thus, is 
also consistent with no greater impairment than that 
contemplated by the 50 percent rating.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating during the time period 
from October 30, 2001 to August 11, 2008.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  Therefore, the Board finds a 
rating in excess of 50 percent is not warranted for the time 
period from October 30, 2001 to August 11, 2008.  As the 
criteria for the next higher, 70 percent, rating for PTSD 
have not been met during this time period, it logically 
follows that criteria for an even higher rating (100 percent) 
likewise have not been met.  

For the Time Period Since August 11, 2008

Based on the evidence of record, the Board finds that during 
the time period since August 11, 2008 the Veteran's service-
connected PTSD has been manifested by no more than an 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In his August 2008 VA examination report, 
the evidence demonstrated PTSD symptoms including depressed 
mood, anxiety, impaired impulse control with explosive anger, 
poor social functioning, and suicidal ideations.  

There was no evidence of PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name to warrant a 
total disability rating.  Therefore, the Board finds a rating 
in excess of 70 percent is not warranted for the time period 
since August 11, 2008.

Furthermore, the lowest GAF score of record for this time 
period, 50, was listed in a VA examination report dated in 
August 2008.  The Board finds that that this GAF score is 
consistent with the reported symptomatology- serious 
impairment in social or occupational functioning-and, thus, 
is also consistent with no greater impairment than that 
contemplated by the 70 percent rating assigned for the time 
period beginning August 27, 2007.  As stated previously, the 
GAF score assigned in a case is not dispositive of the 
evaluation issue.  The GAF score must be considered in light 
of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 70 percent rating under the 
applicable rating criteria for the time period since August 
11, 2008.  As the criteria for the next higher, 100 percent, 
rating for PTSD have not been met during this time period, it 
logically follows that criteria for an even higher rating 
(100 percent) likewise have not been met.

For All Time Periods

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling. 
 However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 30 percent for the time 
period prior to October 30, 2001 has been denied. 

Entitlement to a rating of 50 percent from October 30, 2001 
to August 11, 2008, is granted, subject to the law and 
regulations govenrning the award of monetary benefits.

Entitlement to a rating of 70 percent for the time period 
since August 11, 2008 is granted, subject to the law and 
regulations govenrning the award of monetary benefits. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


